Exhibit UHY LLP Certfied Public Accountants 12 Greenway Plaza, Suite 1202 Houston, Texas 77046-1289 Phone 713-561-6500 Fax 713-968-7128 Web www.uhy-us.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-effectiveAmendment No. 1 on Form S-3 of our reports dated March 12, 2009, relating to the financial statements and the effectiveness of internal control over financial reporting, which appear in Vantage Drilling Company's Annual Report on form 10-K for the year ended December 31, 2008. We also consent to the reference to us under the heading "Experts" in this Registration Statement. /s/
